PER CURIAM.
Duver Caquimbo appeals an order denying his motion for postconviction relief, wherein he claims that he should be resen-tenced because of the invalidation of the 1995 sentencing guidelines by Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court determined that the defendant in this case entered into a plea for his specific sentences in exchange for a waiver of a longer mandatory minimum sentence. It follows that he is not entitled to relief. See Ortega v. State, 763 So.2d 567 (Fla. 3d DCA 2000).
Affirmed.